Citation Nr: 1416378	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-44 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to April 2000.
This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the appeal is currently with the RO in New York, New York.


FINDING OF FACT

It is at least as likely as not that the Veteran is experiencing residuals of a TBI that occurred while on active duty.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for residuals of a TBI, which he contends was the result of a boating accident off the coast of Panama in April 1997.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

The Board finds that service connection for residuals of a TBI should be granted.  As an initial matter, the Veteran's service medical records confirm that he was involved in a severe boating accident in April 1997.  Much of the subsequent treatment following that accident was to correct an angulated fracture to the right forearm.  However, in the months following the incident, he began to complain of memory lapses and a fear of driving since the accident.  At his separation physical examination in January 2000, he indicated that he was potentially experiencing episodes of memory loss.  

The post-service evidence also indicates that the Veteran experienced some symptoms that are consistent with a TBI.  A July 2010 treatment note and a May 2012 letter from the Chief of Psychology at the VA Medical Center in Albany, New York both reference a neuropsychological test from July 2007 which determined that the Veteran was experiencing some residuals of a TBI.  The May 2012 letter specifically noted that the results of the July 2007 test were suggestive of a frontal and left hemisphere pattern of injury, and clearly indicated a reduction from his premorbid capabilities based on educational achievements.  The evidence also indicates that the Veteran has been seeing a speech pathologist, and has undergone cognitive retraining for residuals of a prior TBI.

The Board notes that a VA examination in March 2008 indicated that the Veteran did not display any abnormal symptoms that are indicative of a TBI.  However, the examiner did not render an opinion as to whether the Veteran experienced a TBI while in service, or whether any current symptoms may be related to an in-service TBI.  In the Board's view, the VA examiner's finding of no residuals is largely inconsistent with the other evidence of record, which indicate the presence of at least some residuals of the documented injury during service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, while the VA examiner noted that there was no documentation in the service treatment records of a TBI in service, there is some indication of potential residuals, such as memory loss.  Moreover, there is little to indicate that any other incident could have caused the observed symptoms.  The Board finds that the evidence of record showing that a neuropsychiatric test found residuals of a TBI is the most persuasive evidence of record.

Therefore, the Board finds that it is at least as likely as not that the Veteran experienced a TBI in service, based on his stated symptoms in service, and the opinions of treating professionals.  Therefore, service connection for residuals of a TBI is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a TBI is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


